                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                      7
                 7    UNITED STATES OF AMERICA,                            Case No. 2:17-CR-306 JCM (PAL)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     SVYATOSLAV BONDARENKO, et al.,
               11                                       Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Bondarenko et al., case number 2:17-cr-

               14     00306-JCM-PAL.
                             On November 1, 2018, the government filed a motion to dismiss with prejudice the
               15
                      indictment (ECF No. 301), first superseding indictment (ECF No. 302), and second superseding
               16
                      indictment (ECF No. 303) as to defendant Roland Patrick N’Djimbi Tchikaya. (ECF No. 428).
               17
                      The government informs the court that it moves to dismiss “after further review of the evidence
               18
                      against the above-mentioned Defendant.” Id.
               19            Good cause appearing, the court will dismiss with prejudice the indictment (ECF No.
               20     301), first superseding indictment (ECF No. 302), and second superseding indictment (ECF No.
               21     303) as to defendant Roland Patrick N’Djimbi Tchikaya pursuant to Federal Rule of Criminal
               22     Procedure 48(a).

               23            IT IS SO ORDERED.
                             DATED November 29, 2018.
               24
               25                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
